OPINION
PER CURIAM.
This is an attempted appeal from a judgment in favor of appellee for damages. After the trial court signed the judgment on November 30, 1995, appellants filed separate motions for new trial. On February 27,1996, Mr. Justin Seth, vice president of Kunsto-plast of America, Inc. (Eunstoplast), who is not a licensed attorney,1 filed cash deposits in lieu of cost bond on behalf of both appellants. The transcript was filed in this court on March 18, 1996. On April 17, 1996, appellee filed a motion to dismiss the appeal. We grant the motion and order the appeal dismissed.
Corporations may be represented only by a licensed attorney. This court has held that if a corporation chooses to represent itself through a non-attorney officer, it does so at its own risk. Dell Dev. Corp. v. Best Indus. Uniform, Supply Co., 743 S.W.2d 302, 302 (Tex.App.—Houston [14th Dist.] 1987, writ denied). A notice of appeal filed by an officer who is not a licensed attorney on behalf of a corporation is not effective to perfect an appeal. Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d 43, 45 (Tex.App.—Houston [1st Dist.] 1969, no writ); see also R.T.A. Intern, Inc. v. Cano, 915 S.W.2d 149, 151 (Tex.App. —Corpus Christi 1996, no writ). We, therefore, have no jurisdiction over Kunstoplast’s appeal and order it dismissed.
Appellant Ashok K. Chauhan, an Indian national currently residing in New Delhi, India, is the chairman, chief executive officer, and majority shareholder of the AKC Group (Kunstoplast’s parent company), and president and a director of Eunstoplast. Mr. *583Chauhan can perfect an appeal pro se or through an attorney. See TexR.Civ.P. 7. Mr. Chauhan did not perfect his appeal pro se. The rules do not permit an unlicensed attorney to perfect an appeal on behalf of an individual and the law does not countenance the unauthorized practice of law. See Tex Gov’t Code Ann. § 81.101 (Vernon 1988). Courts have the inherent power to determine what is the practice of law on a case-by-case basis, unconfined by statute. Unauthorized Practice Committee, State Bar of Texas v. Cortez, 692 S.W.2d 47, 51 (Tex.1985), cert. denied, 474 U.S. 980, 106 S.Ct. 384, 88 L.Ed.2d 387 (1985). We hold that perfecting an appeal and giving notice of the perfection on behalf of an individual may only be properly accomplished by a licensed attorney. We thus order the appeal dismissed.

. Appellee’s verified motion stated that Mr. Seth was not an attorney and appellants have not asserted that he is in their response to the motion to dismiss.